2016 IL App (2d) 151138 

                                  No. 2-15-1138

                          Opinion filed December 2, 2016 

______________________________________________________________________________

                                            IN THE


                             APPELLATE COURT OF ILLINOIS


                              SECOND DISTRICT

______________________________________________________________________________

In re CLINTON S., Alleged to be a Person
                                       ) Appeal from the Circuit Court
Subject to Involuntary Administration of
                                       ) of Kane County.
Psychotropic Medication                )
                                       )
                                       ) No. 15-MH-88
                                       )
(The People of the State of Illinois,  ) Honorable
Petitioner-Appellee, v. Clinton S.,    ) Divya Sarang,
Respondent-Appellant).                 ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE HUTCHINSON delivered the judgment of the court, with opinion.
       Justices Birkett and Spence concurred in the judgment and opinion.

                                           OPINION


¶1     Respondent, Clinton S., had a long history of mental health issues.     He had also been


diagnosed with end-stage kidney failure.         In granting a petition for the involuntary


administration of psychotropic medication pursuant to section 2-107.1 of the Mental Health and 


Developmental Disabilities Code (Mental Health Code) (405 ILCS 5/2-107.1 (West 2014)), the 


trial court also ordered that respondent undergo regular hemodialysis treatments. This was based


on evidence that hemodialysis was essential for the safe and effective administration of the


medication, as respondent’s kidneys could not otherwise filter the chemicals from his blood. 


Respondent appeals, arguing that: (1) the State failed to prove by clear and convincing evidence


that the benefits of the medication outweighed the harm; and (2) the trial court’s order exceeded

2016 IL App (2d) 151138


the scope of the testing and other procedures that are authorized under section 2-107.1. We

affirm.

¶2                                        I. BACKGROUND

¶3        Respondent was admitted to the Elgin Mental Health Center (EMHC) on February 5,

2015, after being found unfit to stand trial on a robbery charge.      He had been hospitalized for

issues related to his mental health over 40 times since 1980.      At the time of these proceedings,

respondent was 53 years old.

¶4        On July 23, 2015, the State filed a petition for the involuntary administration of

psychotropic medication pursuant to section 2-107.1 of the Mental Health Code. Dr. Mirella

Susnjar signed the petition, as respondent’s treating psychiatrist.       In addition to seeking the

involuntary administration of several medications, Susnjar requested that respondent be ordered to

undergo regular hemodialysis treatments, which she deemed essential for the safe and effective

administration of the requested medications. Susnjar noted that respondent was suffering from

end-stage kidney failure, and she asserted that hemodialysis was necessary to prolong his life.1

¶5        The trial court conducted a hearing on the petition on August 21, 2015. Susnjar was the

only witness to testify. The parties stipulated that Susnjar was an expert in the field of psychiatry.

Susnjar testified that she had performed a psychiatric evaluation on respondent and had diagnosed

him with schizophrenia.          Susnjar explained that respondent suffered hallucinations and

          1
              The Mayo Clinic website describes “hemodialysis” as a procedure used for the treatment

of advanced kidney failure, in which a machine is used to filter wastes, salts, and fluid from the

blood. Hemodialysis, Mayo Clinic, http:www.mayoclinic.org/tests-procedures/hemodialysis/

home/ovc-20229742 (last visited Nov. 3, 2016).




                                                  -2­
2016 IL App (2d) 151138


delusions, heard voices, talked to himself, and struggled to converse with other people.

Respondent also occasionally became angry and violent.       In one instance, he threw a food tray

and threatened to kill a nurse.   Susnjar testified that respondent’s symptoms had not improved

from less restrictive treatments such as “one-to-one” and group therapies.     She did not believe

that respondent was likely to stabilize without psychotropic medication.         She had checked

respondent’s medical records and consulted with his assigned social worker, but she was unable

to determine whether respondent had executed a power of attorney for health care or a

declaration under the Mental Health Treatment Preference Declaration Act (755 ILCS 43/1 et

seq. (West 2014)).

¶6      Susnjar testified that respondent had previously agreed to take Stelazine (trifluoperazine),

Haldol (haloperidol), Benadryl (diphenhydramine), and lorazepam.            When he took these

medications, his symptoms improved.       He was able to plan and discuss his legal and health

situations.   However, he eventually stopped taking the medications due to his preference for

“white” Stelazine. Susnjar explained that the EMHC offered only “purple” Stelazine.         Beyond

the color, the medications were the same.    After respondent stopped taking his medications, his

symptoms returned.

¶7      To treat respondent’s mood and psychosis, Susnjar sought to administer specified doses

of trifluoperazine, risperidone, quetiapine, and aripiprazole.     Susnjar testified that the side

effects of the medications included neuroleptic malignant syndrome, involuntary movements,

lower blood pressure, sedation, muscle rigidity, tardive dyskinesia, diabetes, weight gain, and

cataracts.    The primary benefits of the medications were that respondent would become calm

and better able to express himself and make decisions.




                                                -3­
2016 IL App (2d) 151138


¶8     Susnjar also petitioned for the administration of five alternative medications: haloperidol,

fluphenazine, lorazepam, diphenhydramine, and benztropine.      She testified that haloperidol and

fluphenazine were alternative psychotropic medications for the treatment of psychosis and

delirium and that they involved similar side effects and benefits as the primary psychotropic

medications.   Lorazepam would be used if necessary to treat anxiety; the potential side effects

were sedation and addiction.    Finally, diphenhydramine and benztropine were used to treat the

side effects from the psychotropic medications.    The risks included weight gain, confusion, dry

mouth, constipation, and difficulty urinating.

¶9     Susnjar also testified at length about respondent’s kidney disease and her request for

hemodialysis treatments.    She explained that respondent was admitted to Sherman Hospital for

renal failure in April 2015.     When respondent was discharged in May 2015, his treating

nephrologist diagnosed him with end-stage kidney failure and recommended that he undergo

hemodialysis treatments three times per week.      Respondent initially received 18 hemodialysis

treatments without incident, but he later began refusing the treatments.           These refusals

happened around the same time that respondent began refusing to take the psychotropic

medications.   Susnjar testified that she had repeatedly discussed with respondent the status of

his kidneys and the need for hemodialysis, but respondent insisted that it was not necessary.

Based on these facts, Susnjar opined that respondent’s mental illness was directly related to his

refusal to undergo hemodialysis. Although Susnjar refrained from speculating on a specific

time frame, she opined that respondent would eventually die if he did not receive hemodialysis.

Susnjar further opined that the hemodialysis was necessary for the safe and effective

administration of the psychotropic medications, because respondent’s kidneys could not




                                                 -4­
2016 IL App (2d) 151138


adequately filter the chemicals from his blood.    Susnjar cautioned that, without hemodialysis,

the medications could cause a toxic accumulation that could lead to a coma.

¶ 10   On cross-examination, respondent’s trial counsel asked Susnjar whether she could safely

and effectively administer the psychotropic medications if respondent were not receiving

hemodialysis.   Susnjar answered that she might be compelled to administer the medications in

certain limited circumstances, such as if respondent became violent, but that she would not

otherwise administer the medications unless she knew that respondent would be undergoing

regular hemodialysis.

¶ 11   In rendering its decision, the trial court acknowledged the potential risks involved with

the psychotropic medications, but it found that those risks were outweighed by the benefit of

helping respondent manage his psychosis.      The trial court noted Susnjar’s testimony that she

could not safely and effectively administer the psychotropic medications without the

hemodialysis.   It accordingly granted the petition, authorizing the administration of each of the

requested medications, as well as the hemodialysis, for up to 90 days.

¶ 12   On September 17, 2015, respondent’s trial counsel filed a motion to reconsider. The

trial court entered an order denying the motion on October 16, 2015.          Respondent timely

appeals.

¶ 13                                     II. ANALYSIS

¶ 14   This appeal centers on whether the Mental Health Code was an appropriate vehicle for

the State to obtain an order requiring respondent to undergo hemodialysis.     Respondent raises

two arguments in support of his contention that the trial court erred by granting the State’s

petition. He first argues that the benefits of the psychotropic medication did not clearly and

convincingly outweigh the risk of significant damage to his kidneys, and that in finding to the



                                              -5­
2016 IL App (2d) 151138


contrary the trial court improperly factored in his receiving hemodialysis treatments.

Respondent’s second argument is that the trial court was not authorized under section 2-107.1 of

the Mental Health Code to order hemodialysis as an essential procedure for the safe and effective

administration of the psychotropic medication.         Before addressing these arguments, we must

first discuss the issue of mootness.

¶ 15    Respondent acknowledges that, because more than 90 days have passed since the trial

court granted the petition, the trial court’s order is no longer effective and this appeal is therefore

moot.   He argues, however, that exceptions to the mootness doctrine apply.

¶ 16    An appeal is considered moot where it presents no actual controversy or where it is

impossible for the reviewing court to grant effectual relief to the complaining party.           In re

Jonathan P., 399 Ill. App. 3d 396, 400 (2010).            Reviewing courts generally refrain from

considering moot questions.       Id.   However, there are three recognized exceptions to the

mootness doctrine: (1) the public-interest exception, which applies where the case presents a

question of public importance that will likely recur and the answer will guide public officers in the

performance of their duties; (2) the capable-of-repetition exception, which applies to cases

involving events of short duration that are capable of repetition, yet evading review; and (3) the

collateral-consequences exception, which applies where the answer could have consequences for a

party in some future proceedings. In re Donald L., 2014 IL App (2d) 130044, ¶ 19.            Although

there is no per se exception to the mootness doctrine, most appeals in mental health cases fall

within one of these established exceptions. Id.

¶ 17    Here, respondent argues that the capable-of-repetition and public-interest exceptions

apply. The State disagrees, arguing that this appeal presents a straightforward question of the

sufficiency of the evidence rather than a question of statutory interpretation or statutory



                                                 -6­
2016 IL App (2d) 151138


compliance.    We agree with respondent.       First, given respondent’s mental health history and

end-stage kidney failure, it is likely that he will be subjected to a petition with similar requests in

the future.     See In re Alfred H.H., 233 Ill. 2d 345, 360 (2009) (holding that the

capable-of-repetition exception applies where there is a substantial likelihood that resolution of an

issue will have some bearing on a similar issue involving the same respondent in a subsequent

case). Second, cases involving the tests and procedures authorized under the Mental Health Code

have not specifically addressed whether a procedure for the treatment of a physical health

condition (such as kidney failure) can be ordered pursuant to section 2-107.1. We therefore hold

that the capable-of-repetition and public-interest exceptions to the mootness doctrine apply in this

case.

¶ 18    Turning to the merits, section 2-107.1 of the Mental Health Code “embodies this State’s

significant parens patriae interest in providing for persons who, while suffering from a serious

mental illness or development disability, lack the capacity to make reasoned decisions concerning

their need for medication.” In re C.E., 161 Ill. 2d 200, 217 (1994). However, the forced

administration of psychotropic medication involves a severe interference with a person’s liberty.

In re Robert S., 213 Ill. 2d 30, 46 (2004). The Mental Health Code therefore provides safeguards

to protect mental health patients from the misuse of psychotropic medication by medical staff for

purposes other than treating mental illness. In re Larry B., 394 Ill. App. 3d 470, 474 (2009).

Pursuant to section 2-107.1(a-5)(4), the forced administration of psychotropic medication is

authorized only if the trial court finds clear and convincing evidence regarding each of the

following elements:

               “(A) That the recipient has a serious mental illness or developmental disability.




                                                 -7­
2016 IL App (2d) 151138


                  (B) That because of said mental illness or developmental disability, the recipient

        currently exhibits any one of the following: (i) deterioration of his or her ability to function,

        as compared to the recipient’s ability to function prior to the current onset of symptoms of

        the mental illness or disability for which treatment is presently sought, (ii) suffering, or (iii)

        threatening behavior.

                  (C) That the illness or disability has existed for a period marked by the continuing

        presence of the symptoms set forth in item (B) of this subdivision (4) or the repeated

        episodic occurrence of these symptoms.

                  (D) That the benefits of the treatment outweigh the harm.

                  (E) That the recipient lacks the capacity to make a reasoned decision about the

        treatment.

                  (F) That other less restrictive services have been explored and found inappropriate.

                  (G) If the petition seeks authorization for testing and other procedures, that such

        testing and procedures are essential for the safe and effective administration of the

        treatment.” 405 ILCS 5/2-107.1(a-5)(4) (West 2014).

¶ 19    We note at the outset that respondent challenges the trial court’s findings pertaining only to

subsections (D) and (G). He has not challenged any of the findings regarding his mental fitness,

nor has he challenged his diagnosis of end-stage kidney failure.        Respondent also concedes that

a patient with end-stage kidney failure will die without artificial support and treatment such as

hemodialysis.      He nonetheless maintains that the trial court’s order improperly infringed on his

substantial liberty interest to refuse psychotropic medication and hemodialysis. See C.E., 161
Ill. 2d at 216.




                                                  -8­
2016 IL App (2d) 151138


¶ 20   We must also address the parties’ disagreement over the applicable standard of review.

As noted, the State asserts that this is a “routine sufficiency of the evidence question.” This is

supported to a certain extent by respondent’s brief, in which he labels his arguments as

challenges to whether the State satisfied by clear and convincing evidence the statutory factors in

question.   The State accordingly argues that we should not reverse the trial court’s order unless it

is against the manifest weight of the evidence. See In re Vanessa K., 2011 IL App (3d) 100545, ¶

28 (“This court will not reverse a trial court’s order permitting the involuntary administration of

psychotropic medication unless it is against the manifest weight of the evidence.”). In his reply

brief, respondent acknowledges the manner in which he has framed his arguments, but he argues

that this case concerns an issue of statutory compliance and that we should therefore review the

trial court’s order de novo.   See In re Jonathan P., 399 Ill. App. 3d at 401 (“Whether the order

complied with the [Mental Health] Code presents a question of law, which we review de novo.”).

¶ 21   As we have discussed, the primary issue respondent raises is whether the Mental Health

Code was an appropriate vehicle for the State to ensure that he would undergo hemodialysis.

Respondent argues that the trial court improperly factored in the hemodialysis in weighing the

benefits and harm of the psychotropic medication and that the trial court lacked authorization to

order the hemodialysis.    The facts surrounding these issues are not in dispute; they are questions

purely of law, and the appropriate standard of review is de novo. See In re Alaka W., 379 Ill. App.
3d 251, 259 (2008). Once these issues have been resolved, we will consider whether the trial

court’s order is against the manifest weight of the evidence.

¶ 22   Respondent first argues that the State failed to prove by clear and convincing evidence that

the benefits of the psychotropic medication outweighed the harm.                   See 405 ILCS

5/2-107.1(a-5)(4)(D) (West 2014). His overarching argument is that, absent the hemodialysis,



                                                -9­
2016 IL App (2d) 151138


the benefits of the medication did not outweigh the risk of significant damage to his kidneys.

This is based on Susnjar’s admission that she could not safely administer the medication without

knowing that respondent would receive regular hemodialysis, due to the toxic accumulation of

chemicals that could otherwise occur in his blood. Respondent concedes in his reply brief that

the trial court was properly informed of the benefits and harm, but he asserts that its decision was

“based on a contingency that exceeded the Mental Health Code [s]ection 2-107.1 authority.”

We disagree.

¶ 23   We do not believe that the trial court erred by factoring the hemodialysis into its

consideration of whether the benefits of the psychotropic medication outweighed the harm. It is

foreseeable that a mental health patient in need of psychotropic medication would be suffering

from a physical health condition.       It is also foreseeable that the negative effects from a

respondent’s physical health condition would be exacerbated by psychotropic medication. See

Robert S., 213 Ill. 2d at 50 (“Suffice it to say that the involuntary administration of psychotropic

drugs may have a profound and sometimes irreversible effect upon a recipient’s personality and

physical health.”). We do not believe that a trial court under these circumstances is bound to

consider the benefits and harm of psychotropic medication in a vacuum, without any regard for the

absence or presence of treatment for a respondent’s physical health condition. Rather, we believe

that the better approach is for a trial court to consider the totality of the evidence in rendering its

conclusion. Here, the trial court heard evidence that hemodialysis would offset a significant harm

that the psychotropic medication would cause. In our view, it would be untenable to hold that this

type of evidence may not be factored into a trial court’s consideration of the benefits and harm of

psychotropic medication.




                                                - 10 ­
2016 IL App (2d) 151138


¶ 24   We find guidance on this issue from In re Val Q., 396 Ill. App. 3d 155 (2009).             The

respondent in that case had an abnormal “QT” interval, meaning her heart took an abnormal

amount of time to reset itself between beats.      The testifying physician acknowledged that the

requested medication had the potential to exacerbate the abnormal QT interval, which could

increase the risk of arrhythmia or heart attack.         The physician stated that he would begin

involuntary treatment only after consulting with the respondent’s primary-care physician.         The

trial court authorized the involuntary treatment with the “ ‘initial caveat’ ” that the physician first

seek consultation to determine the risks posed by the treatment.         Id. at 158-59.    This court

reversed the trial court, holding that information regarding the potential risks to the respondent’s

heart was necessary before the trial court could engage in any meaningful review of the risks and

benefits of the proposed treatment plan. Id. at 163.

¶ 25   Unlike the physician in In re Val Q., Susnjar performed the consultation necessary to

inform the trial court of the risks and benefits associated with her proposed treatment plan.

Susnjar testified that she had consulted with respondent’s nephrologist to find the proper balance

of psychotropic medications to maximize the likelihood of respondent’s receiving the

hemodialysis. She explained that respondent had been voluntarily receiving the hemodialysis

when he was taking psychotropic medication; he began refusing the hemodialysis only after he

began refusing to take the medication. The “initial caveat” discussed by Susnjar was that, as

per her consultation with the nephrologist, so long as respondent was receiving the treatment for

his kidneys, the benefits of the medication would outweigh the risks. Susnjar further testified

that the involuntary administration of psychotropic medication would serve the dual purposes of

improving respondent’s mental health and increasing the likelihood of his receiving treatment for

his debilitating physical condition. Under these circumstances, we find no fault with the trial



                                                - 11 ­
2016 IL App (2d) 151138


court’s consideration of whether respondent would be receiving hemodialysis or its conclusion

that, with the hemodialysis, the benefits of the requested medications outweighed the harm.

¶ 26   As a corollary to his overarching argument, respondent asserts that Susnjar failed to

adequately define an administration plan for the requested medications and that she therefore

failed to meaningfully weigh the benefits and harm of her proposed treatment plan. See In re

Williams, 305 Ill. App. 3d 506, 512 (1999) (“An order allowing the use of psychotropic drugs

cannot be based upon a new regimen so poorly defined that the expert could not have meaningfully

weighed the benefits and harm involved.”). We disagree. The petition and Susnjar’s testimony

provided enough details to show that she had meaningfully weighed the benefits and harm

involved with the requested medications. Moreover, the trial court commented that it “[did] not

take lightly the potential serious side effects associated with the medication” but stressed

Susnjar’s testimony that the medication would help respondent manage his delusions,

hallucinations, suffering, and threatening behavior.   In light of our holding that the trial court

properly considered respondent’s receiving hemodialysis, we do not believe that its finding that

the benefits of the psychotropic medication outweighed the harm is against the manifest weight

of the evidence.

¶ 27   Respondent’s second argument is that the trial court was not authorized to order

hemodialysis as a procedure for the safe and effective administration of the psychotropic

medication. See 405 ILCS 5/2-107.1(a-5)(4)(G) (West 2014) (authorizing the trial court to grant

a petition for “testing and other procedures” that are “essential for the safe and effective

administration of the treatment”). Respondent acknowledges that section 2-107.1 provides the

authority to order blood testing to ensure the safe administration of psychotropic medication where

the statute’s requirements are met by clear and convincing evidence. In re Floyd, 274 Ill. App. 3d



                                              - 12 ­
2016 IL App (2d) 151138


855, 863 (1995); see also In re Jill R., 336 Ill. App. 3d 956, 964 (2003) (“Under the doctrine of

parens patriae, courts have the implied authority to order periodic blood testing to ensure the safe

administration of psychotropic drugs, provided the requirements of section 2-107.1 of the [Mental

Health] Code are met by clear and convincing evidence.”). Respondent argues, however, that the

statute does not allow for “invasive” procedures such as hemodialysis.

¶ 28   In Floyd, the appellate court held that section 2-107.1 would be rendered meaningless if a

trial court were unable to order monitoring of medication levels in a respondent’s blood. Floyd,
274 Ill. App. 3d at 863. The court commented that a doctor who prescribed psychotropic

medication could be found guilty of malpractice if the levels of the drugs were not properly

monitored and the respondent suffered toxic side effects. Id. This court has since held that

specific evidence is needed for trial courts to determine which tests are essential for the safe and

effective administration of treatment.     In re Donald L., 2014 IL App (2d) 130044, ¶ 26

(concluding that trial courts may not allow doctors to administer unspecified tests at their own

discretion). Here, Susnjar satisfied the requirement from Donald L. insofar as it pertains to the

“other procedures” authorized under section 2-107.1.            She testified that, without the

hemodialysis, respondent’s end-stage kidney failure would render him susceptible to a toxic

accumulation of chemicals from the psychotropic medication. We believe that the same rationale

for finding authorization to order blood testing in Floyd allows us to find authorization to order

hemodialysis in this case.

¶ 29   The evidence here reflected that respondent’s mental illness symptoms returned after he

refused to take psychotropic medication. He became delusional, angry, and unable to converse.

He refused to acknowledge the status of his kidneys and he denied that he needed hemodialysis.

Susnjar was therefore faced with the choice of: (1) taking no action; (2) petitioning for only the



                                               - 13 ­
2016 IL App (2d) 151138


involuntary administration of psychotropic medication; or (3) petitioning for hemodialysis in

conjunction with the involuntary administration of psychotropic medication. But respondent

acknowledges that a patient diagnosed with end-stage kidney failure will die without artificial

support and treatment such as hemodialysis.      Moreover, because respondent had been found

unfit to stand trial on a robbery charge, his commitment to the mental health system was an

indication of his lack of decisional capacity. See Larry B., 394 Ill. App. 3d at 476. We therefore

believe that Susnjar would have been derelict in her duties had she stood idly by as respondent’s

mental and physical health simultaneously deteriorated. Likewise, Susnjar could have been

found guilty of malpractice if she had administered the psychotropic medication without an

assurance that respondent would undergo hemodialysis. Given respondent’s dire physical health,

we cannot fault Susnjar for choosing the third option.

¶ 30   Respondent maintains that the trial court improperly intruded into his therapeutic medical

decisions for the purpose of administering psychotropic medication. He argues that, although

Susnjar was unable to determine whether he had executed a power of attorney for health care or a

declaration under the Mental Health Treatment Preference Declaration Act (755 ILCS 43/1 et

seq. (West 2014)), the Mental Health Code was not the proper vehicle for ensuring that he would

undergo hemodialysis.    Respondent asserts that the proper course of action would have been to

have the trial court declare him incompetent and appoint either a personal guardian under the

Probate Act of 1975 (755 ILCS 5/11a-17 (West 2014)) or a surrogate under the Health Care

Surrogate Act (755 ILCS 40/20 (West 2014)), who would then have the authority to consent to

respondent’s receiving the hemodialysis. We disagree. Even if one of these alternative vehicles

had been used, and assuming that the individual granted such authority would have consented to

hemodialysis on respondent’s behalf, Susnjar would not necessarily have been adequately assured



                                              - 14 ­
2016 IL App (2d) 151138


that she could safely and effectively administer psychotropic medication. We see no reason why

Susnjar should not have persisted with the section 2-107.1 petition as a means of guaranteeing that

respondent would receive hemodialysis.

¶ 31   One final case guides our analysis. In In re Mary Ann P., 202 Ill. 2d 393, 406 (2002), our

supreme court rejected an argument that section 2-107.1 impliedly allows for the selective

authorization of only certain of the requested medications. The court reasoned that such an

interpretation would permit the jury to substitute a treatment different from that recommended by

the testifying physician and set forth in the petition.       Id.   Thus, where the recommended

treatment consists of multiple medications, with some to be administered alternatively, others in

combination, and others as needed to counter side effects, “it is only this treatment, in its entirety,

that may be authorized.” Id. at 405-06.

¶ 32   We believe that, pursuant to Mary Ann P., the trial court in this case was precluded from

authorizing anything short of the treatment plan recommended by Susnjar, including the

hemodialysis. See Jonathan P., 399 Ill. App. 3d at 404 (“While the rule in Mary Ann P. does not

create an absolute bar on a court’s approval of fewer than all of the medications listed in a petition,

it requires that any variance from the petition be made at the behest of the treating physician.”).

Contrary to respondent’s repeated suggestions, his mental and physical health conditions were

inextricably linked.    Out of necessity, Susnjar’s treatment plan addressed both of these

conditions.

¶ 33   Before concluding, we feel compelled to address respondent’s assertion that, by reversing

the trial court’s order, we would “discourage inappropriate attempts to treat medical conditions in

mental health proceedings.” Respondent would have us limit the “testing and other procedures”

authorized under section 2-107.1 to those deemed noninvasive. However, the State counters by



                                                - 15 ­
2016 IL App (2d) 151138


noting that the Mental Health Code does not contain any language limiting to noninvasive the

“testing and other procedures” authorized under section 2-107.1. The State’s point is well taken.

While we caution that a section 2-107.1 petition should not be used as an end-around to obtain

authority for testing or other procedures to treat a respondent’s physical health condition, we

believe that the statute includes the necessary safeguards. Namely, based on the plain language of

section 2-107.1, the State must prove by clear and convincing evidence that the requested testing

or other procedures are “essential for the safe and effective administration of the treatment.” 405

ILCS 5/2-107.1(a-5)(4)(G) (West 2014). The trial court here ordered the hemodialysis treatments

on the basis of its finding that the State satisfied this burden. We do not believe that this finding is

against the manifest weight of the evidence.

¶ 34                                     III. CONCLUSION

¶ 35    The judgment of the circuit court of Kane County is affirmed.

¶ 36    Affirmed.




                                                 - 16 ­